Citation Nr: 1326958	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected acne, keloidal with scar and recurrent infection (neck scarring). 

2.  Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected neck scarring.

3.  Entitlement to a disability rating in excess of 30 percent for neck scarring.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 30 percent evaluation for neck scarring, and a March 2007 rating decision of the VA RO in Atlanta, Georgia, which denied service connection for arthritis of the neck and declined to reopen the Veteran's claim of entitlement to service connection for headaches.  The Veteran's case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

This case has previously been before the Board, most recently in August 2012, at which time the Board remanded the Veteran's claim in order to attempt to obtain any outstanding pertinent records from the Social Security Administration (SSA).  As will be discussed in further detail below, appropriate attempts were made to secure the Veteran's records from the SSA.  The Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

As the Board noted in its August 2012 Remand, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected acne, keloidal with scar and recurrent infection, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for arthritis of the neck and a disability rating in excess of 30 percent for neck scarring are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed July 1980 rating decision, VA denied the Veteran's claim of entitlement to service connection for headaches.

2.  The evidence received since the July 1980 rating decision, by itself or in conjunction with previously-considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The July 1980 rating decision denying the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In the instant case, correspondence dated May 2006 notified the Veteran of all of the above elements.  The May 2006 letter specifically indicated that the Veteran's claim for service connection for headaches had last finally been denied in June 1980.  While the Board acknowledges that the Veteran's claim was in fact finally denied in July 1980, rather than June 1980, the Board finds that the Veteran is not prejudiced by this typographical error.  The letter further advised the Veteran that he had to submit evidence indicating that his headache condition was incurred in or was caused by service.  A November 2006 letter further notified the Veteran of the elements required to satisfy a claim for secondary service connection.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records have been obtained and reviewed in connection with this appeal.  Pursuant to the Board's August 2012 Remand, the AMC obtained additional information relating to the Veteran's records with the SSA.  In December 2012, the Veteran stated that his SSA records were unrelated to his current claims and related instead to a lumbar disability and spinal stenosis.  Furthermore, in February 2013, the SSA indicated that it was unable to provide medical records relating to the Veteran because such medical records had been destroyed.  Regardless, the Board finds that the lack of SSA records is not prejudicial to the Veteran because, by his own description, the records do not relate to the Veteran's current claim which is decided herein.

VA's statutory duty to assist the veteran in the development of a finally denied claim by obtaining a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  As discussed in further detail below, the Board has determined that new and material evidence has not been received to reopen the claim for service connection for headaches.  Thus, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2012) (stating that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  

The Veterans Law Judge who held the February 2010 hearing and signed the April 2010 Board remand is no longer employed at the Board.  In June 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2012).  The letter indicated that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  To date, the Veteran has not responded to this letter.

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)  While credibility is to be presumed, lay statements offering medical opinions cannot provide a basis on which to reopen a claim for service connection.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.")

Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, all such theories constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Turning to the facts in the instant case, the Veteran's claim of entitlement to service connection for headaches was last finally denied in a July 1980 rating decision.  The RO denied the Veteran's claim after finding that the Veteran's headaches were not related to his service-connected neck condition.  Notice thereof was sent to the Veteran later than month, along with his appellate rights.  The Veteran did not appeal the decision, and the rating decision became final.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  The evidence under consideration at the time of the July 1980 rating decision consisted of the Veteran's lay statements, a June 1980 VA examination report, and the Veteran's service treatment records.

The Board must determine if new and material evidence has been submitted since the time of the July 1980 final rating decision.  The evidence added to the record includes, among other records, medical treatment records indicating that the Veteran experiences headaches.  This evidence is new because it has not previously been submitted to VA.  

The Veteran has additionally submitted lay statements regarding the relationship between his headaches and his neck scarring.  These statements are not new, because the July 1980 rating decision expressly considered such arguments when rendering its denial.  Such statements are cumulative and redundant of the existing evidence of record, and merely reiterate arguments that the Veteran has made to VA prior to the previous denial of his claim.  In reaching this conclusion, the Board observes that lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Mobley v. Brown, 15 Vet. App. 134 (1996); Moray v. Brown, 5 Vet. App. 211 (1993).  

Regarding the materiality of the newly submitted medical evidence, the Veteran's previous claim for service connection was denied because the RO found that the evidence did not support a finding that the Veteran's headaches were related to his service-connected neck scarring.  The Board has closely reviewed the newly submitted evidence for any suggestion that the Veteran's headache disability may be related the Veteran's service-connected neck scarring, and it has found no such evidence.  While the Board acknowledges the presence of treatment records for headache, medical evidence that merely documents a continued diagnosis and treatment of disease, without addressing the matter of medical nexus, does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for headaches is denied because while some of this evidence is new, none of the newly submitted evidence pertains to the reasons for the prior denial, nor does it raise the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2012).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a headache disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the request to reopen the previously-denied claim of service connection for headaches is denied.


REMAND

The Veteran's claims of entitlement to service connection for arthritis of the neck and a disability rating in excess of 30 percent for neck scarring must again be remanded.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

With respect to the Veteran's claim for service connection for arthritis of the neck, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has satisfied the first McLendon element: the evidence demonstrates that the Veteran suffers from degenerative changes of the cervical spine.  With respect to the second McLendon element, the Veteran does not contend that his neck arthritis is directly related to service; instead, the Veteran contends that his neck arthritis is secondarily related to his service-connected neck scarring.  With respect to the third McLendon element, no VA examiner has opined as to the likelihood of a relationship between the Veteran's neck arthritis and his service-connected neck scarring.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his neck arthritis.  

With respect to the Veteran's claim of entitlement to a disability rating in excess of 30 percent for neck scarring, once VA provides a veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr, 21 Vet. App. at 311 (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The Veteran's neck scarring is rated as 30 percent disabling under Diagnostic Code 7800, which applies to disfigurement of the head, face, or neck.  This Diagnostic Code provides for the following ratings, in pertinent part:

30 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 
50 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.
80 percent:	Visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).  

The eight characteristics of disfigurement are as follows: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

The Veteran received a VA examination in February 2005.  The examiner noted that the Veteran's scar was approximately 4.5 inches in length and 1.5 inches in width, located at the base of the occipital area.  The examiner noted that the scar was a keloid-type formation.  There was mild tenderness to palpation of the superior aspect of the scar.  The Veteran indicated that the scar had become more sensitive in the last few years and had gained slightly in size.  There was no sign of any infective process.  There were no patterned lesions, and there was no limitation of motion.  The Board finds that this examination report does not adequately discuss the characteristics of disfigurement associated with the Veteran's neck scarring.  The examiner did not address the surface contour of the scar, whether the scar was adherent to underlying tissue, the pigmentation of the scar, whether the skin texture was abnormal, and whether the skin was indurated and inflexible.  

The Board acknowledges that one document in the record suggests that the Veteran may have failed to appear for a May 2006 re-examination of his neck scarring.  The Board otherwise observes no documentation of record demonstrating that the Veteran was provided with notice of this examination.  Accordingly, because the original February 2005 examination was inadequate, on remand, the Veteran should be provided with an additional examination that fully addresses the nature of his neck scarring, and which includes a full discussion of the above-discussed characteristics of disfigurement.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of updated treatment records and associate them with the claims file.

2.  Notify the Veteran that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.

3.  Then, schedule the Veteran for a VA skin examination with an examiner of appropriate expertise.  Following a review of the Veteran's claims file, including the Veteran's statements and the current history obtained, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected neck scarring.  This description must discuss the presence or absence of each of the above-described characteristics of disfigurement.

All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.

4.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's neck arthritis.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the Veteran's claims file, physical examination of the Veteran, and consideration of the Veteran's statements and the current history obtained, the examiner must describe the nature of the Veteran's neck arthritis in detail, and offer the following opinions: 

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's neck arthritis had its onset in service or is otherwise related to service.  The examiner should assume that the Veteran is competent to discuss his in-service experiences.

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's neck arthritis was caused by the Veteran's service-connected acne, keloidal with scar and recurrent infection, to include any of the surgeries that the Veteran underwent in treatment of such service-connected disability?

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's neck arthritis was aggravated (that is, permanently worsened beyond the natural progression) by the Veteran's service-connected acne, keloidal with scar and recurrent infection, to include any of the surgeries that the Veteran underwent in treatment of such service-connected disability?

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow them an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


